IN THE SUPREME COURT OF THE STATE OF MONTANA                                   10/15/2020
                   Supreme Court No. DA 19-0648
                                                                                  Case Number: DA 19-0648
STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

ANDREW PIERCE LAKE,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until November 14th, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 15 2020